         Case 5:19-cv-05787-JMG Document 86 Filed 05/19/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JAIMARIA BODOR,                           :
Individually and on behalf of all others  :
similarly situated,                       :
                      Plaintiff,          :
                                          :
                  v.                       :                Civil No. 5:19-cv-05787-JMG
                                          :
MAXIMUS FEDERAL SERVICES, INC.,            :
                  Defendant.               :
__________________________________________

                                            ORDER

       AND NOW, this 19th day of May, 2021, it is hereby ORDERED that the status

conference with counsel scheduled for May 20, 2021, at 10:00 a.m. is RESCHEDULED for

July 22, 2021, at 10:00 a.m. Plaintiff’s counsel shall provide the Court and opposing counsel

with conference bridge details (such as a telephone number and access code) no later than July

12, 2021. Discovery in this case will remain stayed until July 22, 2021.

                                                       BY THE COURT:


                                                       /s/ John M. Gallagher
                                                       JOHN M. GALLAGHER
                                                       United States District Court Judge
